CANADY, J.,
dissenting.
Because I conclude that there is no express and direct conflict between the decision of the Third District Court on review and Kinney System, Inc. v. Continental Insurance Co., 674 So.2d 86 (Fla.1996), I would discharge jurisdiction.
The majority — perhaps with good reason — disagrees with the conclusion reached by the trial court and the district court after they weighed the factors required to be weighed under Kinney. But the fact that a majority of this Court disagrees with how a lower court has weighed the Kinney factors does not establish express and direct conflict. Based on the majority’s reasoning on the jurisdictional issue here, conflict can be found in any case where a majority of this Court disagrees with the conclusion reached by a lower court after weighing the Kinney factors.
*1099The Third District Court carefully addressed the Kinney factors and said nothing that is in conflict with our decision in Kinney. This court lacks jurisdiction to revisit the decision made by the Third District Court.
I dissent.
POLSTON, C.J., concurs.